17‐1555‐cr 
United States v. Roy 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 18th day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY,  
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,   
                                         Appellee,                                                      
                                                               
                                         v.                                        17‐1555‐cr           
                                                                                    
JOHN D. ROY, 
                                         Defendant‐Appellant.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x   
 
FOR APPELLEE:                                                 Brian P. Leaming, Marc H. Silverman, of 
                                                              Counsel, Assistant United States Attorneys, for 
                                                              John H. Durham, United States Attorney for 
                                                              the District of Connecticut, New Haven, 
                                                              Connecticut. 
                                                                                            


 
FOR DEFENDANT‐APPELLANT:                  Robert F. Kappes, Silvester & Kappes, New 
                                          London, Connecticut.  
 
             Appeal from the United States District Court for the District of 

Connecticut (Thompson, J.).  

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the amended judgment of the district court is 

AFFIRMED. 

             Defendant‐appellant John D. Roy appeals from an amended judgment 

entered May 8, 2017, convicting him of possession of firearms and ammunition by a 

convicted felon, and unlawful manufacture of, and possession with intent to distribute, 

100 plants or more of marijuana.  Roy contends on appeal that his sentence of 240 

monthsʹ imprisonment was substantively unreasonable.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

             In 2008, a jury convicted Roy of unlawful possession of firearms and 

ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1) (Count One), and 

unlawful manufacture of, and possession with intent to distribute, 100 plants or more of 

marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (Count Two).  

             At Royʹs initial sentencing in April 2010, the district court (Burns, J.) 

determined that Roy was subject to the Armed Career Criminal Act (the ʺACCAʺ), 18 

U.S.C. § 924(e), and sentenced him to 300 monthsʹ imprisonment ‐‐ 240 months on 



                                             2
                                                                                                 


Count One and 60 months on Count Two, to run consecutively.  On appeal, this Court 

affirmed the convictions, but remanded for resentencing because Roy had represented 

himself at sentencing without the benefit of a full inquiry under Faretta v. California, 422 

U.S. 806 (1975).  United States v. Roy, 444 F. Appʹx 480, 484 (2d Cir. 2011) (summary 

order).  On remand, the district court again sentenced Roy to 300 monthsʹ 

imprisonment.  In 2013, this Court affirmed the sentence.  United States v. Roy, 550 F. 

Appʹx 17, 20 (2d Cir. 2013) (summary order).  

              In 2016, the Supreme Court decided Mathis v. United States, 136 S. Ct. 2243 

(2016), holding that a prior state conviction cannot qualify as a predicate violent felony 

under the ACCA ʺif its elements are broader than those of a listed generic offense[,] . . . 

regardless of whether a statute omits or instead specifies alternative possible means of 

commission.ʺ  Id. at 2251.  Relying on Mathis, Roy sought to vacate his sentence under 

28 U.S.C. § 2255.  On December 21, 2016, with the consent of the government, the 

district court (Thompson, J.) granted the motion and ordered a resentencing.  

              On May 4, 2017, the district court resentenced Roy to 240 monthsʹ 

imprisonment ‐‐ 120 months on Count One (the statutory maximum without the 

ACCAʹs increased penalties) and 240 months on Count Two, to run concurrently.  An 

amended judgment was entered May 8, 2017.  Roy timely appealed. 

              Roy challenges only the substantive reasonableness of his sentence.  See 

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc); United States v. 



                                              3
                                                                                                   


Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We apply a ʺdeferential abuse‐of‐

discretion standardʺ to substantive review.  Cavera, 550 F.3d at 189 (quoting Gall v. 

United States, 552 U.S. 38, 41 (2007)).  We consider ʺthe totality of the circumstances, 

giving due deference to the sentencing judgeʹs exercise of discretion. . . .ʺ  Id. at 190.  We 

will ʺset aside a district courtʹs substantive determination only in exceptional cases 

where the trial courtʹs decision ʹcannot be located within the range of permissible 

decisions.ʹʺ Id. at 189 (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)) 

(emphasis in original).  A sentence is substantively unreasonable if it would ʺdamage 

the administration of justice because the sentence imposed was shockingly high.ʺ  

United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009). 

              Roy argues that his sentence is substantively unreasonable because (1) the 

district court ʺfailed to give sufficient weight to [his] extraordinary post‐sentence 

rehabilitation effortsʺ and (2) the sentence imposed on Count Two is substantially 

higher than sentences imposed in other marijuana cases in recent years, citing 

Sentencing Commission statistics.  Def. Appellant Br. at 9, 17.  We conclude that Royʹs 

sentence is not substantively unreasonable.   

              Royʹs first argument fails.  The district court carefully considered and 

credited Royʹs evidence of post‐sentence rehabilitation, but ultimately concluded that 

the rehabilitation efforts did not warrant the weight that Roy argued they deserved.  A 

district court may but is not required to impose a lesser sentence based on post‐sentence 



                                               4
                                                                                                


rehabilitation efforts.  See Pepper v. United States, 562 U.S. 476, 490‐91, 505 n.17 (2011) 

(ʺ[W]e do not mean to imply that a district court must reduce a defendantʹs sentence 

upon any showing of postsentencing rehabilitation.ʺ).  The district court acted well 

within its discretion in not further lowering Royʹs sentence in light of his criminal 

history (which included at least 14 convictions and a return to criminal activity after 

serving more than 10 years in prison) and the seriousness of the defendantʹs conduct 

(possession of nine firearms and hundreds of rounds of ammunition and growing 136 

marijuana plants).  See United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (ʺThe 

particular weight to be afforded aggravating and mitigating factors ʹis a matter firmly 

committed to the discretion of the sentencing judge.ʹʺ (quoting United States v. 

Fernandez, 443 F.3d 19, 32 (2d Cir. 2006)).   

              As to Royʹs second argument, the district courtʹs decision to sentence Roy 

to 240 monthsʹ imprisonment on Count Two was substantively reasonable.  To support 

his argument, Roy cites only the Sentencing Commission statistics for ʺmarijuana 

offenses,ʺ which show that the average length of a marijuana sentence across the 

country is 32 months, with a median of 20 months.  Def. Appellant Br. at 17.  He also 

notes that the average in the District of Connecticut is only 13 months.  The reliance on 

the marijuana statistics, however, is misplaced, as the district court employed a 

grouping analysis to calculate Royʹs sentencing range, and the range was driven more 

by the firearms offense (Count One) than by the marijuana offense (Count Two).   



                                                 5
                                                                                              


              Moreover, Royʹs sentence was within the Guidelines range.  The district 

court calculated Royʹs Guidelines range as 210 to 262 months.  While we do not 

presume that a Guidelines sentence is reasonable, we do ʺrecognize that in the 

overwhelming majority of cases, a Guidelines sentence will fall comfortably within the 

broad range of sentences that would be reasonable in the particular circumstances.ʺ  

Fernandez, 443 F.3d at 27.  In this case, based on the gravity of the offense conduct and 

the other factors considered by the district court, we cannot say the sentence imposed 

exceeds the ʺrange of permissible decisions,ʺ Rigas, 490 F.3d at 238, and, accordingly, we 

find that there was no abuse of discretion. 

              We have considered Royʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the amended judgment of the district court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                               6